Citation Nr: 9925140	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-03 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION


The veteran served on active duty October 1992 to August 
1994.  She also had unverified service in the reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran is not represented in 
connection with this appeal.

In a December 1997 letter the veteran requested a hearing 
before a local hearing officer at a Regional Office.  In a 
letter dated March 30, 1998, the veteran was informed that 
her hearing would be held on May 20, 1998.  A note in the 
file indicates that the veteran canceled her scheduled 
hearing and did not request that the hearing be rescheduled.


FINDINGS OF FACT

1.  The veteran was on active duty from October 1992 to 
August 1994.

2.  The veteran did not serve on active duty continuously for 
three years after June 30, 1985, nor was she discharged or 
released from active duty after June 30, 1985, because of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, for 
convenience of the Government after completing 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3011 (West 
1991); 38 C.F.R. § 21.7042 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that she was granted a 
hardship discharge upon separation from the Army, and that 
the hardship discharge should make her eligible for 
educational assistance benefits under Chapter 30.

Information from the DOD indicates that the veteran served on 
active duty from October 1, 1992 to August 5, 1994, and notes 
the reason for the veteran's separation as "COG" 
(convenience of the government).  Information from the DOD 
also reflects that the veteran's initial obligated period of 
active duty in the U.S. Army was three years.  Additional DOD 
information indicates that the service department withheld 
$1200 during the veteran's service for purposes of 
participation in the Chapter 30 program.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that the veteran entered active 
duty in the United States Army on October 1, 1992, and was 
discharged on August 5, 1994, after serving on active duty 
for 1 year, 10 months, and 5 days.  The narrative reason for 
discharge was listed as "PARENTHOOD."  The character of 
service was characterized as "HONORABLE."

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or have served at least two years of 
continuous active duty in the case of an individual whose 
initial period of active duty is less than three years, or 
must have been discharged following a shorter period of 
active service under one of several sets of prescribed 
circumstances.  38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.

These special circumstances require that an individual who 
does not have sufficient qualifying active duty service be 
discharged or released from active duty (1) for a service-
connected disability; (2) for a medical condition preexisting 
service and determined not to be service connected; (3) for 
hardship; (4) for the convenience of the Government in the 
case of an individual who completed not less than 20 months 
of continuous active duty, if the initial obligated period of 
active duty of the individual is less than three years, or in 
the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active service of the individual was at least three 
years; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental disorder not characterized as a disability 
and not the result of the veteran's own willful misconduct 
but interfering with her performance of duty, as determined 
by the Secretary of each military department in accordance 
with regulations prescribed by the Secretary of Defense.  38 
U.S.C.A. § 3011; 38 C.F.R. §  21.7042.

The veteran does not satisfy any of the foregoing conditions.  
She did not serve continuously for three years after June 30, 
1985.  Although she was separated for the convenience of the 
government, she did not serve at least 30 months, the amount 
required for those with an initial obligation of three years 
or more.  In short, based on the veteran's period of active 
service, she does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. 
§ 21.7042(a).

The Board acknowledges the arguments advanced by the veteran.  
Portions of her service separation documentation do contain 
the terminology "hardship discharge."  Further, the veteran's 
DD 214 indicates that she was separated under the provisions 
of AR 635-200, para 6-3B(1); the Board notes that Chapter 6 
of AR 635-200 governs the separation of enlisted Army 
personnel for reasons of dependency or hardship.  Because AR 
635-200, para 6-3b(1)) states that a soldier "may apply for 
separation under hardship," the veteran essentially argues 
that she was separated because of "hardship."  However, the 
Board observes that AR 635-200, para 6-1 states that 
separation under chapter 6 is "for the convenience of the 
Government."  More importantly, the RO contacted the DOD on 
two occasions for information concerning the veteran's reason 
for separation.  Information from the DOD has consistently 
indicated that the veteran was discharged for the convenience 
of the government.  The Board observes that in March 1998, 
the RO received a copy of DD Form 149 (Application for 
Correction of Military Records under the Provisions of Title 
10, U.S. Code, Section 1552) in which the veteran requested 
that her separation reason be changed to "hardship."  
However, at this juncture the veteran has not provided 
information regarding the disposition of this application and 
as such, the current separation reason governs.  The veteran 
is advised that should favorable action be taken on her 
application to correct her military records, she should so 
inform the RO for further action on her claim for VA 
educational assistance.  However, at this time, the service 
department determination regarding her separation reason is 
binding on the VA.  Under VA regulations, determinations by 
the service department as to the type and terms of the 
veteran's discharge or release from service will be binding 
on the VA.  38 C.F.R. § 3.14(d) (1998).  

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are clear and specific.  
Based on the foregoing, the Board finds that there is simply 
no legal basis to find the veteran eligible for educational 
assistance benefits under Chapter 30.  As the disposition of 
this claim is based on the law, and not on the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 

